Case 2:20-cv-00512-JLB-NPM Document 10 Filed 08/12/20 Page 1 of 8 PageID 563



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FT. MYERS DIVISION

CASE NO.: 2:20-cv-00512-JLB-NPM

CMR CONSTRUCTION & ROOFING LLC a/a/o
QUARRY COMMUNITY ASSOCIATION INC.,

          Plaintiff,

vs.

EMPIRE INDEMNITY INSURANCE COMPANY,

     Defendant.
_________________________________________/

                 DEFENDANT’S SUPPLEMENTAL MEMORANDUM OF LAW
                        ALLEGING DIVERSITY JURISDICTION

          Defendant, Empire Indemnity Insurance Company (“Empire”), submits this

supplemental memorandum of law that adequately alleges diversity jurisdiction pursuant

to this Court’s July 29, 2020, Order,1 and states:

I.        Summary

          Empire has obtained additional information that supports diversity jurisdiction.

Specifically, Empire has confirmed that: 1) Plaintiff, CMR Construction & Roofing, LLC,

(“CMR”), a limited liability company, has only one member, Steven M. Soule, and 2) that

Mr. Soule is a citizen of Texas, his state of domicile. Indeed, CMR has admitted this in

its own federal filings in this Court. Therefore, having addressed this Court’s well-taken

concern, and in addition to the allegations and facts provided in the Notice of Removal,

Empire has established this Court’s diversity jurisdiction over this case, pursuant to 28

U.S.C. §1332(a).


1    D.E. 5: Order at p. 5.
Case 2:20-cv-00512-JLB-NPM Document 10 Filed 08/12/20 Page 2 of 8 PageID 564




II.      Background

         1.      Empire timely filed its Notice of Removal of this action on July 17, 2020.2

         2.      The removal was based on complete diversity of citizenship between the

parties and the amount in controversy in excess of $75,000, exclusive of interest and

costs pursuant to 28 U.S.C. § 1332(a).3

         3.      By Order dated July 29, 2020, this Court sua sponte declared that

Empire’s documents did not necessarily establish that Steven M. Soule was CMR’s sole

member and did not necessarily establish that he is a citizen of Missouri.4 This Court

ordered Empire to “file a supplemental memorandum of law that adequately alleges

diversity jurisdiction.”5

         4.      Empire has confirmed, in several ways, that indeed Mr. Soule, at the time

of removal and currently, was and is CMR’s sole member and that he is a citizen of

Texas. Therefore, CMR’s citizenship is indeed Texas only and that satisfies diversity of

citizenship given CMR’s LLC status.



2   D.E. 1: Notice of Removal.
3   Id., at p. 2, ¶ ¶ 5 and 6.
4 In its Notice of Removal, Empire alleged that CMR is a citizen of Missouri, but noted
that Florida’s corporate records indicate Steven Soule’s address is in Texas, thereby
making him a citizen of Texas. See D.E. 1 at p. 2, ¶9 and D.E. 1-7. In hindsight, the
abundance of caution taken in alleging CMR’s “corporate” citizenship as including
Missouri (because it was incorporated under Missouri law) was unnecessary as “place
of incorporation” is irrelevant with respect to LLCs.
5   D.E. 5: Order at p. 5.



                                               2
Case 2:20-cv-00512-JLB-NPM Document 10 Filed 08/12/20 Page 3 of 8 PageID 565




          5.      First, CMR’s admissions establish diversity of citizenship. On June 16,

2020, CMR invoked diversity jurisdiction when it sued a condominium association in the

Middle District. CMR declared it “is a foreign single member limited liability company

with its principal office located at 3006 North Lindbergh Blvd., Suite 703, St. Ann,

Missouri 63074…”6 (emphasis added).           CMR further confirmed Mr. Soule’s Texas

citizenship by alleging what amounts to the basis for his domicile there:

          Steven Soule (“Soule”) is the single member of CMR and is a citizen of the
          state of Texas. Soule resides at 2301 Reflection LN, Prosper, Texas
          75078, in Collin County, which he claims a homestead protection for such
          residence and his intention is to remain in Texas for an indefinite amount
          of time.”7

          6.      Most recently, CMR repeated the same allegations in another Middle

District Court matter (related to the one discussed in the preceding paragraph). On

August 4, 2020, CMR filed its own Notice of Removal and alleged the same

jurisdictional facts, that “CMR is a foreign single member limited liability company with

its principal office located at 3006 North Lindbergh Blvd., Suite 703, St. Ann, Missouri

63074. . . . ”8 It again stated that “Steven Soule (“Soule”) is the single member of CMR

and is a citizen of the state of Texas. Soule resides at 2301 Reflection LN, Prosper,

Texas 75078, in Collin County, which he claims a homestead protection for such




6See Exhibit A: CMR Construction and Roofing, LLC v. The Orchards Condominium
Ass’n, Inc., U.S. Dist Ct. MD Fla, Fort Myers Division, Case No. 2:20-cv-00422-JES-
MRM, D.E. 1 – Complaint, p. 1 at ¶3.

7   Id. at p. 2, ¶4.
8See Exhibit B: The Orchards Condominium Association, Inc. v. Empire Indemnity Ins.
Co. and CMR Construction and Roofing, LLC, U.S. Dist Ct. MD Fla, Fort Myers Division,
Case No. 2:20-cv-00564 DE1: Notice of Removal at p. 7, ¶24.



                                              3
Case 2:20-cv-00512-JLB-NPM Document 10 Filed 08/12/20 Page 4 of 8 PageID 566




residence and his intention is to remain in Texas for an indefinite amount of time.” His

driver’s license and official property records confirm this.9

         7.     In addition to CMR’s judicial admissions and filings, other official

documents confirm that Mr. Soule is the sole director of CMR. In a Texas Franchise

Public Information Report, CMR listed only Steven M. Soule as a director when asked to

identify “each officer, director, member, general partner or manager.”10 (emphasis

added).

         8.     Other public records that reflect Mr. Soule and no one else as the

representative of CMR are the following:

                a.     Application by Foreign Limited Liability Company for

         Authorization to Transact Business in Florida for CMR Construction &

         Roofing,     LLC, which identifies Mr. Soule as a person to receive

         correspondence, a managing member, and a registered agent11;

                b.     Records from Texas Application for Registration for CMR

         Construction & Roofing, LLC, which identifies Mr. Soule as registered

         agent, governing person and authorized person12; and

                c.     2019 Indiana Division of Corporations filing for CMR


9 Id. at p. 7, ¶25. CMR attached Mr. Soule’s State of Texas Driver’s License and the
Collin County Property webpage of the aforementioned property as Composite Exhibit
“G.”
10  See Exhibit C: Texas Franchise Tax Public Information Report. This document
shows a mailing address for Mr. Soule in St. Ann, Missouri, and a registered agent
office address in Keller, Texas.
11   See Exhibit D.
12   See Exhibit E.


                                              4
Case 2:20-cv-00512-JLB-NPM Document 10 Filed 08/12/20 Page 5 of 8 PageID 567




          Construction & Roofing, LLC, which identifies Mr. Soule as CEO13.

          9.     Note that in two other cases removed to the Middle District involving CMR

as the plaintiff, U.S District Judge John Steele retained jurisdiction following

supplementation of the record regarding CMR’s citizenship.14 Like the insurers in those

actions, Empire does not share state citizenship with CMR.15 And, therefore, jurisdiction

likewise should be retained here.

          10.    As stated in Empire’s Notice of Removal in this case, Empire is an

Oklahoma corporation engaged in the insurance business with a statutory home office

located at Broadway Executive Park 9, 200 NW 66th Street, Suite 965, Oklahoma City,

Oklahoma 73116, and its principal place of business located at 1299 Zurich Way,

Schaumburg, Illinois 60196.16 Thus, Empire is a citizen of Oklahoma and Illinois for

purposes of diversity.       And, as set forth in the Notice of Removal, the amount in

controversy exceeds $75,000.




13   See Exhibit F.
14See Exhibits G and H: CMR Construction & Roofing, LLC a/a/o Lynn Fletcher and
James Fletcher v. ASI Preferred Ins. Corp., Case No.: 2:19-cv-00309-UA-MRM (M.D.
FL Fort Myers Division, Aug. 12, 2019) (D.E. 17) and CMR Construction & Roofing, LLC
a/a/o Lawrence Farrington v. ASI Preferred Ins. Corp., Case No.: 2:19-cv-442-FtM-
29MRM (M.D. FL Fort Myers Division, Aug. 12, 2019) (D.E. 21). In supplementing the
record in those cases, in addition to the Texas Franchise Tax Public Information Report
(Exhibit C), defendants relied on some or all of the documents listed in paragraphs 7 a –
c above that identify Steven M. Soule as managing member, governing person,
registered agent, or CEO. See Exhibits D, E, and F.
15   In those cases, defendant’s citizenship is Florida; here it is Illinois and Oklahoma

16   D.E. 1 at p. 3, ¶ 11.


                                               5
Case 2:20-cv-00512-JLB-NPM Document 10 Filed 08/12/20 Page 6 of 8 PageID 568




III.   Argument

       This supplemental memorandum, along with the Notice of Removal, adequately

alleges diversity jurisdiction. As this Court explained in its Order, the citizenship of a

limited liability company for purposes of diversity jurisdiction is the citizenship of its

member(s). Rolling Greens, MHP, L.P. vs. Comcast SCH Holdings L.L.C., 372 F.3d

1020, 1022 (11th Cir. 2004).17       In turn, the citizenship of an individual member is

determined by domicile, which is established by residence plus an intent to

remain. Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989); Fisher v.

Whitlock, 617CV574ORL37TBS, 2017 WL 11507408 at *1 (M.D. Fla. Apr. 12, 2017). A

homestead is evidence of citizenship. Furnari v. Nuance Communications, Inc.,

611CV1119ORL35GJK, 2011 WL 13298737 (M.D. Fla. Sept. 20, 2011) (Where a party

receives a homestead exemption is evidence of citizenship.).

       Through its pleadings and other filings in other federal actions, CMR alleged and

established that it is a citizen of Texas for purposes of diversity jurisdiction given that its

sole member, Mr. Soule, is a Texas citizen having his domicile in Texas. His citizenship

is supported by his driver’s license and county property document, attached to CMR’s




17  While recognizing that the citizenship of an LLC is determined based on the
citizenship of its members, the United States District Court for the Middle District of
Florida, Tampa Division, has held that in a case where the public records provided by
the Florida Secretary of State for a limited liability company identified the LLC’s
manager as a citizen of the State of New York and where “[t]here are no additional
members listed in the public records provided by the Florida Secretary of State for
limited liability company . . . ,” this evidence was “sufficient to establish complete
diversity in the absence of any evidence to the contrary.” FedEx Techconnect, Inc. v.
Camsing Glob. LLC, 8:14-CV-2097-T-35EAJ, 2014 WL 12694153 at *1 (M.D. Fla. Dec.
10, 2014). See D.E. 1-7: Notice of Removal, Exhibit C.


                                              6
Case 2:20-cv-00512-JLB-NPM Document 10 Filed 08/12/20 Page 7 of 8 PageID 569




court filing.18 Moreover, Federal courts hold admissions in pleadings constitute judicial

admissions and are binding on the parties who make them. Chick-Fil-A, Inc. v. CFT

Development, LLC, 652 F. Supp. 2d 1252, 1260 (M.D. Fla. 2009). This rule applies to

pleadings made by that party in another action. Continental Ins. Co. of N.Y. v. Sherman,

439 F.2d 1294, 1298 (5th Cir.1971) (“the pleading of a party made in another ... or the

same action are admissible as admissions of the pleading party to the facts alleged

therein.”).     Accordingly, Empire has established that CMR is a citizen of Texas

through the admissions and filings of CMR. Moreover, it has independently verified the

citizenship of CMR through CMR’s corporate filings.

         A corporation like Empire is a citizen of every state in which it is incorporated and

the state where it maintains its principal place of business, 28 U.S.C. § 1332(c). Thus,

Empire is a citizen of Illinois and Oklahoma for purposes of diversity jurisdiction.

Complete diversity exists here because CMR does not share state citizenship in any

way with Empire. Diversity jurisdiction exists because this Court has jurisdiction over

this case based on diversity of citizenship and the fact that the amount in controversy

exceeds $75,000, as set forth in the Notice of Removal. 28 U.S.C. § 1332.

         WHEREFORE, Defendant, Empire Indemnity Insurance Company, requests this

Court accept this supplemental memorandum of law and the Notice of Removal as

adequately alleging diversity jurisdiction, and for the Court to accept jurisdiction of this

matter.




18   See Exhibit B.


                                               7
Case 2:20-cv-00512-JLB-NPM Document 10 Filed 08/12/20 Page 8 of 8 PageID 570




                                     BUTLER WEIHMULLER KATZ CRAIG LLP

                                     /s/J. Pablo Caceres
                                     J. PABLO CACERES, ESQ.
                                     Florida Bar No.: 131229
                                     pcaceres@butler.legal
                                     Secondary: jfan@butler.legal
                                                   cjenkins@butler.legal
                                     400 N. Ashley Drive, Suite 2300
                                     Tampa, Florida 33602
                                     Telephone: (813) 281-1900
                                     Facsimile: (813) 281-0900
                                     Attorneys for Defendant, Empire Indemnity
                                     Insurance Company



                             CERTIFICATE OF SERVICE

      I certify that a copy hereof has been furnished to:

             Jordan T. Mejeur, Esq.
             Cohen Law Group
             350 North Lake Destiny Road
             Maitland, FL 32751
             jmejeur@itsaboutjustice.law
             Attorneys For: Plaintiff

             David William Davich, Esq.
             Cohen Law Group
             350 N. Lake Destiny Road
             Maitland, FL 32751
             wdavich@itsaboutjustice.law
             Attorneys For: Plaintiff


by cm/ecf system on August 12, 2020.

                                     /s/J. Pablo Caceres
                                     J. PABLO CACERES, ESQ.




                                            8
